DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Application filed 12/10/2021. 
The status of the Claims is as follows:
Claims 1-13 have been amended;
Claims 1-13 are pending and have been examined;

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2021 was filed after the mailing date of the application on 12/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the adjustment system of Claims 8-10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 recites the following limitations:
“…wherein the respective weakening steps o are performed in such a way as to obtain a plurality of weaknesses on said film...” (emphasis added)
It appears that there is a typographical error. Appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1, 2, 3, 5, 6, 9, 10, 11, 12 and 13 , the phrase "in such a way" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 1 recites the limitation "said sectors" in line 16 of the Claim.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether or not the Applicant is referring to the first and second sectors; first, second and third sectors or another combination of two sectors. 

Claim 1 recites the limitation "said drawing forces" in line 19 of the Claim.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether or not the Applicant is referring to the first and second forces; first, second and third forces or another combination of two forces.

Claim 1 recites the following limitation:
“…wherein said drawing system is configured to perform said separating step, differentiating from each other said drawing forces upon the positioning of said weakness in said intermediate sector…” (emphasis added)
It is unclear what “each other” is referring to since it is also unclear which drawing forces the Applicant is attempting to claim. For the purposes of examination the Examiner has interpreted the limitation as: wherein the drawing system is configured to performed 
	

Claim 1 recites the limitation "the distance" in line 25 of the Claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the extension" in line 27 of the Claim.  There is insufficient antecedent basis for this limitation in the claim.

Regarding Claims 1 and 11, the phrase "in turn" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 2 recites the limitation "said dimension" in line 2 of the Claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the dimension" in line 6 of the Claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "said articles" in line 9 of the Claim.  There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 4, the phrase "in particular " renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 4 recites the limitation "the drawing unit" in lines 8 and 9 of the Claim.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the Applicant is attempting to claim the first drawing unit, or the second drawing unit. 

Claim 5 recites the limitation "tensioning paths" in lines 9 and 11 of the Claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the adjustment system" in line 2 of the Claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the adjustment system" in line 2 of the Claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the remaining part" in line 7 of the Claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "said drawing forces" in line 17 of the Claim.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether or not the Applicant is referring to the first and second forces; first, second and third forces or another combination of two forces.

Claim 11 recites the limitation "the distance" in line 22 of the Claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the extension" in line 24 of the Claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "said dimension" in line 2 of the Claim.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:

The Prior Art, Gamberini (US 20020073649)  teaches an apparatus for packaging (Fig. 2) comprising: - a weakening system (15) for automatically performing a step of weakening a part of said film (F), in such a way as to obtain a weakness on said part; - a drawing system (2) for automatically performing a step of drawing at least said part along an operating path and, during said drawing step, a step of separating said part from the remaining part of the film (F), in such a way that said part, once separated, corresponds to a piece of the film (F); (par 83

 a wrapping system (32) for automatically performing a step of wrapping an article in said piece; wherein said drawing system (2), in order to perform said drawing step, is configured to apply on said film (F) at least a first drawing force along a first sector (22) of said path and a second drawing force along a second sector (28) of said path, said first sector (22) and second sector (28) defining between them a third intermediate sector (18) which is interposed between said first sector (22) and second sector (28), said sectors (22, 28, 18) being positioned, along said path, downstream of said weakening system (15); wherein said wrapping system (32) is configured to perform said wrapping step by moving said article along an axis transversal to said path, (Fig. 2) in such a way that said article intercepts transversely the piece along said axis; Where Gamberini teaches the speeds of each sector are the same and separation occurs due to a rapid change in speed from slow to maximum speed. (par 81-86)

However, the Prior Art does not teach wherein said drawing system is configured to perform said separating step, differentiating from each other said drawing forces upon the positioning of said weakness in said intermediate sector as recited in Claims 1 and 11. 

While Gamberini teaches adjusting the distance along the path between the intermediate sector and said axis of the sectors according to the dimension of the article (par 65, 111)

The Prior Art teach wherein the apparatus/method is configured to perform a preliminary step of adjusting the distance along the path between said intermediate sector and said axis, in such a way as to allow adjustment of the distance as a function of an input value correlated with the extension of the piece along the operating path as recited in Claims 1 and 11. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Frommeyer (WO 2005032946A1)  teaches an apparatus comprising: - a weakening system (9) for automatically performing a step of weakening a part (8) of said film (6), in such a way as to obtain a weakness on said part (8); - a drawing system (1) for automatically performing a step of drawing at least said part (8) along an operating path (z) and, during said drawing step, a step of separating said part (8) from the remaining part of the film (6), in such a way that said part (8), once separated, corresponds to a piece of the film (6);

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731